UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-7581


UNITED STATES OF AMERICA,

                      Plaintiff – Appellee,

          v.

BILLY R. MCCULLERS, JR.,

                      Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News.     Rebecca Beach Smith,
Chief District Judge. (4:07-cr-00049-RBS-JEB-1)


Submitted:   February 23, 2016            Decided:   February 26, 2016



Before MOTZ and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Billy R. McCullers, Jr., Appellant Pro Se. Melissa Elaine
O’Boyle, Assistant United States Attorney, Norfolk, Virginia;
Laura Pellatiro Tayman, Howard Jacob Zlotnick, Assistant United
States Attorneys, Newport News, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Billy R. McCullers, Jr., appeals the district court’s order

denying his 18 U.S.C. § 3582(c)(2) (2012) motion for a sentence

reduction.    We have reviewed the record and find no reversible

error.   Accordingly, we affirm for the reasons stated by the

district court.   United States v. McCullers, No. 4:07-cr-00049-

RBS-JEB-1 (E.D. Va. Sept. 22, 2015).   We grant McCullers’ motion

for expansion of the record.     We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.



                                                         AFFIRMED




                                2